Exhibit 10.19

PHANTOM STOCK AWARD AGREEMENT

This Phantom Stock Award Agreement (the “Agreement”) has been made as of
                    ,             (the “Date of Grant”) between Spectra Energy
Corp, a Delaware corporation, with its principal offices in Houston, Texas (the
“Corporation”), and                     (the “Grantee”).

RECITALS

Under the 2007 Spectra Energy Long Term Incentive Plan as it may, from time to
time, be amended (the “Plan”), the Compensation Committee of the Board of
Directors of the Corporation (the “Committee”), or its delegatee, has determined
the form of this Agreement and selected the Grantee, as an Employee, to receive
the award evidenced by this Agreement (the “Award”) and the Phantom Stock units
and tandem Dividend Equivalents that are subject hereto. The basis for the Award
is to provide an incentive for the Employee to remain with the Corporation and
to improve Employee retention. Awards are not intended for Employees who have
given notice of resignation or who have been given notice of termination by the
Corporation, and will not accrue to Employees once such notices are given. For
clarity, Awards do not accrue for Employees who have received notice, given
notice or have been determined to be entitled to a notice period by a court, and
no damages suffered by an Employee due to lack of sufficient notice will include
compensation for loss of vesting rights or accrual of an Award. The applicable
provisions of the Plan are incorporated in this Agreement by reference,
including the definitions of terms contained in the Plan (unless such terms are
otherwise defined herein).

AWARD

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Phantom Stock Units and Tandem Dividend
Equivalents. The number of Phantom Stock units and the number of tandem Dividend
Equivalents subject to this Award are each                     (            ).
Each Phantom Stock unit, upon becoming vested before its expiration, represents
a right to receive payment in the form of one (1) share of Common Stock. Each
tandem Dividend Equivalent represents a right to receive cash payments
equivalent to the amount of cash dividends declared and paid on one (1) share of
Common Stock after the Date of Grant and before the Dividend Equivalent expires.
Phantom Stock units and Dividend Equivalents are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Corporation by virtue of this Award. The
Dividend Equivalents subject to this Award have been awarded to the Grantee in
respect of services to be performed by the Grantee exclusively in and after the
year in which the Award is made.

 



--------------------------------------------------------------------------------

Section 2. Vesting of Phantom Stock Units. The specified percentage of the
Phantom Stock units subject to this Award, and not previously forfeited, shall
vest, with such percentage considered satisfied to the extent such Phantom Stock
units have previously vested, as follows:

(a) Generally. Upon Grantee remaining continuously employed by the Corporation,
including Subsidiaries, through the third anniversary of the Date of Grant.

(b) Retirement. If Grantee’s employment terminates at a time when Grantee is
eligible for an immediately payable early or normal retirement benefit under the
Spectra Energy Retirement Cash Balance Plan or under another retirement plan of
the Corporation or Subsidiary which plan the Committee, or the delegatee, in its
sole discretion, determines to be the functional equivalent of the Spectra
Energy Retirement Cash Balance Plan, the number of Phantom Stock units and
tandem Dividend Equivalents to which the Grantee shall have a right to payment
hereunder shall be prorated to reflect only the number of whole months of the
period beginning on the Date of Grant and ending with the third
(3rd) anniversary of the Date of Grant during which such employment continued
while Grantee was entitled to payment of salary, and the remaining Phantom Stock
units vested shall be forfeited. Grantee shall be considered to have “retired”
but Grantee’s employment shall be considered to continue, with continued vesting
under Section 2(a), (i) unless the Committee or its delegatee, in its sole
discretion, determines that (A) Grantee is in violation of any obligation
identified in Section 3 or (B) the termination of Grantee’s employment is for
cause, in which case all Phantom Stock units not previously vested shall be
forfeited, or (ii) unless the Grantee dies, in which case the Phantom Stock
units subject to the provisions of this Section 2(b) shall vest in accordance
with Section 2(c).

(c) Death or Disability. If Grantee’s employment terminates (i) as the result of
Grantee’s death or (ii) as the result of Grantee’s permanent and total
disability within the meaning of Code Section 22(e)(3) as applicable, the
Phantom Stock units subject to this Award shall vest immediately.

(d) Involuntary Termination Without Cause. If Grantee’s employment is terminated
by the Corporation, or employing Subsidiary, other than for cause, (i) the
number of Phantom Stock units and tandem Dividend Equivalents to which the
Grantee shall have a right to payment hereunder shall be prorated to reflect
only the number of whole months of employment occurring prior to any notice of
termination, regardless of reason for termination or the party giving notice,
and during the period beginning on the Date of Grant and ending with the third
(3rd) anniversary of the Date of Grant, and the remaining Phantom Stock units
shall be forfeited, and (ii) the unforfeited Phantom Stock units determined in
accordance with clause (i) shall vest immediately.

(e) Change in Control. All Phantom Stock units and tandem Dividend Equivalent
units under to which the Grantee has the right to payment hereunder shall become
100% vested, if, following the occurrence of a Change in Control and before the



--------------------------------------------------------------------------------

second anniversary of such occurrence, such employment is terminated
involuntarily, and not for cause, by the Corporation, or employing Subsidiary,
or their successor.

Section 3. Violation of Grantee Obligation. In consideration of the continued
vesting opportunity provided under Section 2 following the termination of
Grantee’s continuous employment by the Corporation, including Subsidiaries, if
Grantee is considered “retired”, Grantee agrees that during the period beginning
with such termination of employment and ending with the third anniversary of the
Date of Grant (“Restricted Period”), Grantee shall not (i) without the prior
written consent of the Corporation, or its delegatee, become employed by, serve
as a principal, partner, or member of the board of directors of, or in any
similar capacity with, or otherwise provide service to, a competitor, to the
detriment, of the Corporation or any Subsidiary, or (ii) violate any of
Grantee’s other noncompetition obligations, or any of Grantee’s nonsolicitation
or nondisclosure obligations, to the Corporation or any Subsidiary. The
noncompetition obligations of clause (i) of the preceding sentence shall be
limited in scope and shall be effective only to competition with the Corporation
or any Subsidiary in the businesses of: gathering, processing or transmission of
natural gas, resale or arranging for the purchase or for the resale, brokering,
marketing, or trading of natural gas, electricity or derivatives thereof; energy
management and the provision of energy solutions; gathering, compression,
treating, processing, fractionation, transportation, trading, marketing of
natural gas components, including natural gas liquids; sales and marketing of
electric power and natural gas, domestically and abroad; and any other business
in which the Corporation, including Subsidiaries, is engaged at the termination
of Grantee’s continuous employment by the Corporation, including Subsidiaries;
and within the following geographical areas (i) any country in the world where
the Corporation, including Subsidiaries, has at least US$25 million in capital
deployed as of termination of Grantee’s continuous employment by Corporation,
including Subsidiaries; (ii) the continent of North America; (iii) the United
States of America and Canada; (iv) the states of (A) Virginia, (B) Georgia,
(C) Florida, (D) Texas, (E) California, (F) Massachusetts, (G) Illinois,
(H) Michigan, (I) New York, (J) Colorado, (K) Oklahoma and (L) Louisiana; and
(v) any state or states or province or provinces with respect to which was
conducted a business of the Corporation, including Subsidiaries, which business
constituted a substantial portion of Grantee’s employment. The Corporation and
Grantee intend the above restrictions on competition in geographical areas to be
entirely severable and independent, and any invalidity or enforceability of this
provision with respect to any one or more of such restrictions, including
geographical areas, shall not render this provision unenforceable as applied to
any one or more of the other restrictions, including geographical areas. If any
part of this provision is held to be unenforceable because of the duration,
scope or area covered, the Corporation and Grantee agree to modify such part, or
that the court making such holding shall have the power to modify such part, to
reduce its duration, scope or area, including deletion of specific words and
phrases, i.e., “blue penciling”, and in its modified, reduced or blue pencil
form, such part shall become enforceable and shall be enforced. Nothing in
Section 3 shall be construed to prohibit Grantee being retained during the
Restricted Period in a capacity as an attorney licensed to practice law, or to
restrict Grantee providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.



--------------------------------------------------------------------------------

Section 4. Forfeiture/Expiration. Any Phantom Stock unit subject to this Award
shall be forfeited upon notice of the termination of Grantee’s continuous
employment by the Grantee or by the Corporation, including Subsidiaries, from
the Date of Grant, except to the extent otherwise provided in Section 2, and, if
not previously vested and paid, or deferred, or forfeited, shall expire
immediately before the third anniversary of the Date of Grant. Any Dividend
Equivalent subject to this Award shall expire at the time the unit of Phantom
Stock with respect to which the Dividend Equivalent is in tandem (i) is vested
and paid, or , to the extent permitted by the laws of the applicable
jurisdiction, deferred, (ii) is forfeited, or (iii) expires.

Section 5. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Award shall be credited by the Corporation to a
bookkeeping account in the Grantee’s name as soon as practicable after any time
cash dividends are declared and paid with respect to the Common Stock on or
after the Date of Grant and before the Dividend Equivalent expires. Grantee
shall be entitled to payment of the Dividend Equivalents credited to the
bookkeeping account in a cash lump sum payment at the same time the that payment
of the related Phantom Stock units subject to this Award is made in accordance
with Section 6 hereof. However, should the Grantee receive shares under this
Award without the right to receive a dividend and, because of the timing of the
declaration of such dividend, the Grantee is not otherwise entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment. Dividend Equivalent
payments shall be subject to withholding for taxes. Notwithstanding any other
provision hereof, in no event will any Dividend Equivalent to which the Grantee
may be entitled vest, or will the right to receive a payment in respect of any
Dividend Equivalent arise, after December 30 of the calendar year which is three
years following the end of the year in which any portion of the services to
which the award of such Dividend Equivalent relates were performed by the
Grantee. In the event this would, apart from this provision, occur,
notwithstanding any other provision hereof, the applicable Dividend Equivalent
will vest and the Grantee will be entitled to receive payment of such Dividend
Equivalent shall be made on December 30 (or the first date prior thereto that is
not a Saturday, Sunday or holiday) in the first calendar year which is three
years following the end of the year in which any portion of the services to
which the award of such Dividend Equivalent relates were performed by the
Grantee.

Section 6. Payment of Phantom Stock Units. Payment of Phantom Stock units
subject to this Award shall be made to the Grantee as soon as practicable
following the time such units become vested in accordance with Section 2 prior
to their expiration but in no event later than 30 days following such vesting,
except to the extent deferred by Grantee in accordance with such procedures as
the Committee, or its delegatee, may prescribe consistent with the requirements
of Section 409A of the Code or any Canadian law equivalent, as applicable.
Payment shall be subject to withholding for taxes. Payment shall be in the form
of one (1) share of Common Stock for each full vested unit of Phantom Stock and
any fractional vested unit of Phantom Stock shall not be payable unless and
until subsequent vesting results in a full unit of Phantom Stock becoming
vested. Notwithstanding the foregoing, to the extent that Grantee fails to
timely tender to the



--------------------------------------------------------------------------------

Corporation sufficient cash to satisfy withholding for tax requirements, the
number of shares of Common Stock that would otherwise be paid (valued at Fair
Market Value on the date the respective unit of Phantom Stock became vested, or
if later, payable) shall be reduced by the Committee, or its delegatee, in its
sole discretion, to fully satisfy such requirements. In the event that payment,
after any such reduction in the number of shares of Common Stock to satisfy
withholding for tax requirements, would be less than ten (10) shares of Common
Stock, then, if so determined by the Committee, or its delegatee, in its sole
discretion, payment, instead of being made in shares of Common Stock, shall be
made in a cash amount equal in value to the shares of Common Stock that would
otherwise be paid, valued at Fair Market Value on the date the respective
Phantom Stock units became vested, or if later, payable.

Section 7. No Employment Rights. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Corporation or
any Subsidiary, or affect the right of the Corporation or any Subsidiary to
terminate the employment or service of the Grantee at any time for any reason.

Section 8. Nonalienation. The Phantom Stock units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Phantom Stock unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Phantom Stock unit or Dividend Equivalent, or upon such right
or privilege, such Phantom Stock unit or Dividend Equivalent or right or
privilege, shall immediately become null and void.

Section 9. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 10. Governing Law. The validity and construction of this Agreement shall
be governed by the laws of the state of Delaware applicable to transactions
taking place entirely within that state.

Section 11. Certain Definitions. The following shall apply notwithstanding
anything in this Agreement or the Plan to the contrary. The term “Change in
Control” has the meaning given such term in Section 2(d) of the Spectra Energy
Corp 2007 Long-Term Incentive Plan. The term “Subsidiaries” shall mean any
entity that is wholly owned, directly or indirectly, by the Corporation, or any
other affiliate of the Corporation that is so designated, from time to time, by
the Committee.

Section 12. Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In
the event that any provision of this Agreement conflicts in any way with a
provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling. In the event
that, due to administrative error, this Agreement does not accurately reflect a
Phantom Stock Award properly granted to Grantee pursuant



--------------------------------------------------------------------------------

to the Plan, the Corporation, acting through its Executive Compensation
Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document. It is
the intention of the Corporation and the Grantee that this Award not result in
unfavorable tax consequences to Grantee under Code Section 409A or any Canadian
law equivalent, as applicable. Accordingly, Grantee consents to such amendment
of this Agreement as the Corporation may reasonably make in furtherance of such
intention, and the Corporation shall promptly provide, or make available to,
Grantee a copy of any such amendment.

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                    ,             , has signed a duplicate of this Agreement, in
the space provided below, and returned the signed duplicate to the Executive
Compensation Department—Phantom Stock (WO 1P16), Spectra Energy Corp, P. O. Box
1642, Houston, TX 77251-1642, which, if, and to the extent, permitted by the
Executive Compensation Department, may be accomplished by electronic means.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.

 

ATTEST:

  SPECTRA ENERGY CORP

By:                                      
                                                             

  By:                                      
                                                                               
 

Corporate Secretary

 

Its:

 



--------------------------------------------------------------------------------

Acceptance of Phantom Stock Award

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this              day of                     ,             .

 

   Grantee’s Signature    (print name)    (social security/social insurance
number)   

(address)